Citation Nr: 1339782	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  06-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for service-connected human immunodeficiency virus (HIV) prior to July 21, 2006, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran had a hearing before the Board in March 2008 and the transcript is of record.  The Veterans Law Judge (VLJ) who conducted the hearing, however, is no longer employed by the Board.  The Veteran was informed of this in June 2012 and asked if he would like a new hearing with a current VLJ.  The Veteran replied in June 2012 that he did not wish to appear for another hearing.  The Board may, therefore, proceed on the issue on appeal.

During the pendency of this appeal, the Veteran was awarded an increased rating of 10 percent for his HIV in a June 2009 rating decision, effective July 21, 2006.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The case was brought before the Board in August 2008, January 2010, April 2011, and November 2012 at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him VA examinations.  There has been substantial compliance with the mandates of the most recent remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  Prior to July 21, 2006, the Veteran's HIV was asymptomatic.

2.  As of July 21, 2006, the Veteran's HIV is manifested by development of definite medical symptoms, a T4 cell count of 200 or more and less than 500, the use of approved medications, and depression.  There is no evidence of recurrent constitutional symptoms, intermittent diarrhea, and on approved medication(s), or; minimum rating with T4 cell count less than 200, or hairy cell leukoplakia, or oral candidiasis.  


CONCLUSIONS OF LAW

1.  Prior to July 21, 2006, the criteria for an increased rating greater than 0 percent for HIV have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.29, 4.88b, Diagnostic Code 6351 (2013).

2.  From July 21, 2006, the criteria for an increased rating greater than 10 percent for HIV have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.29, 4.88b, Diagnostic Code 6351 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for HIV.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The duty to assist has been met.  The Veteran's service treatment records, VA medical records, National Navy Medical Center records, and Walter Reed National Medical Center records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).   

The RO provided the Veteran VA examinations in September 2003, February 2009, May 2011, and April 2013.  These examinations are adequate because they are based on thorough examinations, a description of the Veteran's pertinent medical history, a review of the medical records and appropriate diagnostic tests.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Rating Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).  Indeed, in this case, the RO assigned staged ratings based on the change of severity of the Veteran's disability throughout the pendency of this appeal.  As will be explained below, the Board agrees there is a distinct period of time where the Veteran's HIV increased in severity, and therefore staged ratings are applied in this case.

In the March 2004 rating action on appeal, the RO granted service connection and assigned a noncompensable rating for HIV, effective September 1, 2003 under 38 C.F.R. § 4.88b, Diagnostic Code 6351.  Under this diagnostic code, a 0 percent evaluation is assigned if the illness is asymptomatic following the initial diagnosis of HIV infection, with or without lymphadenopathy or decreased T4 cell count.  A 10 percent evaluation is assigned following development of definite medical symptoms, T4 cell count of 200 or more and less than 500, and on approved medication(s), or; with evidence of depression or memory loss with employment limitations.  A 30 percent evaluation is assigned for recurrent constitutional symptoms, intermittent diarrhea, and on approved medication(s), or; minimum rating with T4 cell count less than 200, or hairy cell leukoplakia, or oral candidiasis.  A 60 percent evaluation is assigned for refractory constitutional symptoms, diarrhea, and pathological weight loss, or; minimum rating following development of AIDS-related opportunistic infection or neoplasm.  A maximum 100 percent rating is assigned for AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions.  Under NOTE (2): Psychiatric or central nervous system manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluation results, but not in combination with percentages otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic Code 6351 (2013).  

In the March 2004 rating decision, the RO also granted service connection and assigned a separate 30 percent rating for depression, effective September 1, 2003.  Although the rating decision does not explicitly state that service connection for depression was granted as a manifestation of HIV, the narrative of the rating decision notes that a VA examiner attributed the Veteran's depression to multiple issues, including concern about his health.  

In a July 2013 rating decision, the RO granted service connection and assigned a separate noncompensable rating for thrombocytopenia.  

III. Analysis

The Veteran was diagnosed with HIV during routine testing during his active duty service in 2003.  At a VA examination in September 2003, the Veteran reported being asymptomatic with no nausea, vomiting, diarrhea, or any other symptoms.  

After diagnosis, the Veteran was regularly seen for treatment at the National Navy Medical Center where his illness remained asymptomatic for several years.  Records show that his CD4 (also called T4) remained above 500 throughout 2003 to July 2006.  Some of his recorded CD4 readings were as follows: November 2003 at 721; April 2004 at 535; July 2004 at 604; October 2004 at 648; January 2005 at 507; July 2005 at 521; October 2005 at 573; January 2006 at 570; and April 2006 at 545.  Further, the Veteran was not prescribed medications to treat his HIV until July 21, 2006.

The Veteran's testimony before the Board in March 2008 is consistent with the medical evidence.  He conceded that his HIV was asymptomatic until the summer of 2006 when his CD4 levels began to drop, requiring medication.  Therefore, the Board finds that a rating in excess of 0 percent is not warranted prior to July 21, 2006.  

Laboratory results from July 21, 2006 show a CD4 level of 461.  The Veteran was placed on antiretroviral medication Altripla.  The Veteran's condition stabilized but his CD4 level remained below 500.  

In August 2008, the Veteran was afforded a hearing with the Board.  The Veteran testified his HIV currently affects every aspect of his daily life because of the "stigma" associated with the diagnosis.  He complained of fatigue, depression, anxiety, and decreased memory. 

In February 2009, the Veteran was afforded a VA examination during which he reported not experiencing weight loss or diarrhea.  He also reported having a good appetite.  The examiner noted that there was no oral candidiasis, leukoplakia, or neoplasm.  Further, no other HIV-related symptoms were found in the Veteran.  The examiner noted that the last lab workup in October 2008 included CD4 reading of 397. 

In March 2009, the Veteran was given a VA examination to evaluate his memory.  The examiner concluded that the Veteran's "memory and concentration are somewhat diminished;" secondary to depression, anxiety and sleep problems.  

In the June 2009 rating decision, the RO increased the Veteran's rating to 10 percent effective July 21, 2006.  

The Board remanded the claim in April 2011 and November 2012 to obtain additional medical evidence necessary to determine whether separate ratings were warranted for other manifestations of the Veteran's HIV.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in May 2011.  At that examination, the examiner noted that the Veteran's latest CD4 count was 810.  In an August 2011 addendum, the examiner further noted a more recent CD4 reading of 815; the Veteran was employed.

In an April 2012 addendum prepared at the request of the AMC, a VA examiner reviewed the claims folder and medical records only and noted the history of the Veteran's HIV and findings regarding thrombocytopenia.  His CD4 count had "remained between 500 and 900 mostly" since his diagnosis.  He never developed any symptoms of AIDS and there was no documented recurrent diarrhea or constitutional symptoms, memory loss, hairy leukoplakia, oral candidiasis, or pathological weight loss and no documentation of other HIV-related opportunistic infections.  There was no central nervous system disease and no history of AIDS related infections while on medication.  The examiner not that the Veteran did have exacerbation of his existing depression on and off after his diagnosis of HIB.    

Pursuant to the Board's November 2012 remand, the Veteran was provided another VA examination in April 2013.  Those findings reveal that continuous medication of Atripla is used to treat the Veteran's condition; however, the Veteran suffers no complications from the medication.  The report noted that the Veteran had no signs, symptoms or findings attributable to an HIV-related illness.  The Veteran was reported to not suffer from constitutional symptoms (fever, weight loss, fatigue, malaise, or decreased appetite), diarrhea, nausea, vomiting, anemia, hairy cell leukoplakia, or oral candidiasis.  The examiner also noted that the Veteran does not have any complications attributable to an HIV-related illness or treatment, including: neuropathy, radiculopathy, or myelopathy; retinopathy; cardiopathy; pulmonary hypertension; enteropathy; nephropathy; impaired lipid and glucose metabolism; wasting; lipodystrophy; or myopathy.  There were mental health manifestations; specifically, depression.  No diagnostic testing was conducted.  

The findings also reported that the Veteran has never had any HIV-related opportunistic infections or oncologic conditions.  Nor does the Veteran have any recurrent opportunistic infections.  Based on the symptoms and findings, the examiner opined that the Veteran's HIV is level 1: asymptomatic, with or without lymphadenopathy or decreased T4 cell count.  The examiner commented that there was no impact on the Veteran's ability to work.  

In a June 2013 rating decision, the RO granted service connection and assigned a noncompensable rating for thrombocytopenia as related to the service-connected HIV.  

A review of the records from the National Military Medical Center from February 2003 through November 2012 show that the Veteran's HIV illness returned to being described as asymptomatic by his treating physicians.  After the drop in his CD4 levels in July 2006, the Veterans CD4 levels returned to above 500.  His CD4 level was recorded as 825 in February 2012, 977 in November 2012, and 927 in December 2012.  

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the period after July 21, 2006.  The Veteran's condition was most recently characterized as asymptomatic.  The medical records and VA examinations clearly establish that he does not suffer from recurrent constitutional symptoms, intermittent diarrhea, have a T4 cell count less than 200, have hairy cell leukoplakia, or have oral candidiasis.  Separate ratings have already been assigned for depression and thrombocytopenia.  

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms and CD4 measurements as they were obtained and reported to him.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  

IV.  Other Considerations 

The evidence in this case does not show that the Veteran has manifestations of HIV disability that are not contemplated by the rating criteria.  His disability is manifested by definite medical symptoms, T4 cell counts and use of medication and he is separately compensated for depression and thrombocytopenia, as manifestations of the HIV.  The rating criteria contemplate these symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no indication that the service-connected HIV affects the Veteran's ability to work.  A claim for TDIU has not been raised in the record.

ORDER

Entitlement to an increased initial rating greater than 0 percent for HIV prior to July 21, 2006 is denied.

Entitlement to an increased rating greater than 10 percent for HIV from July 21, 2006 is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


